Olds, J.
This is an action by the appellee, against the appellants, to recover damages resulting from an injury *221received at the station at Fair Oaks, in Jasper county, Indiana.
The railroads of the appellants connect at this point, and they jointly maintain the station. The station house, including waiting room, ticket office, etc., is situate between the two railroads. There was a door in the east side of the waiting room, and one in the west side, opposite that in the east side.
The west door opened into a dangerous pitfall, as alleged, and, on the evening the appellee received the injury, he came to Fair Oaks on one road and was going out on the other in the course of the evening.- His wife was with him, and was going to the house of a friend at that place to remain until he returned on the following day, and they stepped into the waiting room at the east door to wait until the train they came on had departed, as they desired to cross the track, and appellee was then going to accompany his wife to her destination. It was dark, and the station house was not lighted, and he could not see the dangerous pitfall, and he knew nothing about it. The west door was open, and he stepped out at it to see if the train had departed, when he fell into the pitfall and was injured.
The appellant, The Chicago and Indiana Coal Railway Company filed a separate demurrer to the complaint, and the same was overruled, and it excepted.
The Louisville, New Albany and Chicago Railway Company also filed a separate demurrer to the complaint, which was overruled, and it excepted.
Then each filed separate answers in denial. There was a trial, and a verdict and judgment for appellee for $5,-000.
Appellants filed a separate motion for a new trial, which was overruled, and appellants excepted.
*222Filed March 29, 1893.
The appellants jointly assign error, in this court, on the rulings of the court aforesaid.
Thus, it will be seen that the rulings of the court were made on the separate demurrers and motions of the appellants, while errors on such rulings are jointly assigned.
The appellants jointly assign as error the rulings on the separate demurrers of each to the complaint, and the separate motion for a new trial of each. That such an assignment of error presents no question for the decision of this court, has been repeatedly decided by this court, and must now be regarded as settled law.
In Arbuckle v. Swim, 123 Ind. 208, it was said: “An assignment of error, like a complaint, must assign an error which is available in favor of all who join in the assignment.”
The same rule is held in Sparklin v. Wardens, etc., St. James’ Church, 119 Ind. 535, and there are numerous other decisions of this court holding the same rule, and which are cited in support of the decisions we have herein referred to.
Under this well settled rule, we must hold that no question is presented by the record.
The judgment is affirmed.